NON-FINAL REJECTION, FIRST DETAILED ACTION
Status of Prosecution
The present application, 17/382,020 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application claims priority to provisional application 63/056,374, with a filing date of July 24, 2020.
Claims 1-20 are pending and are rejected. Claims 1, 10 and 19 are independent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
Claims 1, 4-10 and 13-19 are rejected under 35 USC § 103 as being unpatentable over Cong et al. (“Cong”), United States Patent Application Publication 2020/0281662 published on September 10, 2020 in view of Lemcke et al. (“Lemcke”), United States Patent Application Publication 2021/0349592 published on November 11, 2021.

As to Claim 1, Cong teaches: A method for controlling an ultrasound device (Cong: par. 0053, an ultrasound system [100]), comprising: 
sensing the one or more fingers of the operator near or on locations on the user interface (Cong: par. 0054, the touch screen (i.e. user interface) may be receive a gesture using fingers of an user); and 
performing one or more functions based on sensing the one or more fingers of the operator near or on the locations (Cong: par. 0054, an operation input instruction (i.e. function) is associated with the performed gesture).
Cong may not explicitly teach (the underlined portions): indexing locations of one or more fingers of an operator on a user interface; 
assigning one or more functions of the ultrasound device to the indexed locations of the one or more fingers on the user interface,
sensing the one or more fingers of the operator near or on the indexed locations on the user interface; and 
performing the assigned one or more functions based on sensing the one or more fingers of the operator near or on the indexed locations.
Lemcke teaches in general concepts related to operating an interface that includes a touch-sensitive surface receiving touch input (Lemcke: Abstract). Specifically, Lemcke teaches that the user may place their hand on a touch sensitive surface simultaneously (Lemcke: Fig. 2, par. 0061, the touch sensitive surface [32] and five different fingers [46]). The locations of the fingers are identified and each are assigned an operation button (Lemcke: par. 0063, the contact points [46] are locations on the screen surface and thus “indexed”). Each of the operation buttons is a function that may be performed (Lemcke: par. 0078, the function may be executed actuating the button (which is based on the indexed location) by the user).

    PNG
    media_image1.png
    480
    723
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Cong device by implementing the touch gestures on the touchscreen with the finger-indexing methods and techniques as taught by Lemcke. Such a person would have been motivated to do so to allow for the user an easier experience of operating certain functions easily without distraction (Lemcke: par. 0006).

As to Claim 4, Cong and Lemcke teach the limitations of Claim 1.
Cong further teaches: wherein the one or more functions comprise at least one of depth, gain, image capture, or freeze (Cong: par. 0055, the operation instructions include contrast enhanced imaging, which would include depth or gain adjustments).  

As to Claim 5, Cong and Lemcke teach the limitations of Claim 1.
Lemcke further teaches: producing haptic or auditory feedback during the sensing of the one or more fingers of the operator near or on the indexed locations on the user interface (Lemcke: par. 0018, a haptic feedback can occur on activating one of the buttons).  

As to Claim 6, Cong and Lemcke teach the limitations of Claim 1.
Lemcke further teaches: producing haptic or auditory feedback confirming the indexing of the locations of the one or more fingers of the operator on the user interface (Lemcke: par. 0018, a haptic feedback can occur on activating one of the buttons, which confirms the indexing of the location; par. 0088, a vibration is given to confirm the activation of the button).

As to Claim 7, Cong and Lemcke teach the limitations of Claim 1.
Lemcke further teaches: toggling the one or more functions to produce a second set of the one or more functions of the ultrasound device on the user interface (Lemcke: Fig. 4 par. 0090, a second set of functions related to the environmental conditioning system is accessed); and 
performing the second set of the one or more functions based on sensing the one or more fingers of the operator near or on the indexed locations (Lemcke: par. 0090, the other functiosn include changing the temperature, fan, etc. settings and will perform the function with the new indexed positions).  

    PNG
    media_image2.png
    493
    567
    media_image2.png
    Greyscale


As to Claim 8, Cong and Lemcke teach the limitations of Claim 1.
Lemcke further teaches: wherein assigning the one or more functions of the ultrasound device to the indexed locations further comprises: receiving instructions from the operator to customize the assigning one or more functions (Lemcke: par. 0023, the functions may be customized for the user (for instance recognizing that the user is right handed).  

As to Claim 9, Cong and Lemcke teach the limitations of Claim 1.
Lemcke further teaches: wherein assigning one or more functions of the ultrasound device to the indexed locations is predetermined (Lemcke: par. 0022, the functions are assigned to the contact point, associated with a predetermined finger).  

As to Claim 10, it is rejected for similar reasons as claim 1. Cong further teaches a control panel for controlling one or more functions of the ultrasound system (Cong:par. 0137, the control panel may be a touch screen); at least one memory comprising computer program code; and at least one processor (Cong: par. 0144, a memory and a processor for the system).

As to Claim 13, it is rejected for similar reasons as claim 4.
As to Claim 14, it is rejected for similar reasons as claim 5.
As to Claim 15, it is rejected for similar reasons as claim 6.
As to Claim 16, it is rejected for similar reasons as claim 7.
As to Claim 17, it is rejected for similar reasons as claim 8.
As to Claim 18, it is rejected for similar reasons as claim 9.
As to Claim 19, it is rejected for similar reasons as claim 1 and 10.

B.
Claims 2-3, 11-12 and 20 are rejected under 35 USC § 103 as being unpatentable over Cong et al. (“Cong”), United States Patent Application Publication 2020/0281662 published on September 10, 2020 in view of Lemcke et al. (“Lemcke”), United States Patent Application Publication 2021/0349592 published on November 11, 2021 and in further view of Masaki et al. (“Masaki”), Japanese Patent Publication JP2002254950A published on September 11, 2002.

As to Claim 2, Cong and Lemcke teach the limitations of Claim 1.
Cong and Lemcke may not explicitly teach: indexing a location of a part of a palm of the operator on the user interface, wherein indexing the location of the part of the palm is used to index the locations of the one or more fingers of the operator on the user interface.  
Masaki teaches in general concepts related to allowing for shifting, or changing a setting based on a “blind touch” of a device (Masaki: Abstract). (Examiner notes that all citations refer to the English-translated version of the publication as attached in this action). Specifically, Masaki teaches that on a device, a reference point for the palm position is provided, allowing for the position of the finger to be operated, to become a fixed position (Masaki: par. 0006).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Cong-Lemcke device by implementing on the touchscreen a palm rest area as taught by Masaki. Such a person would have been motivated to do so to allow for the user an easier experience of operating the device with a blind touch.

As to Claim 3, Cong, Lemcke and Masaki teach the limitations of Claim 2.
Masaki further teaches: wherein the location of the part of the palm is marked by an indentation or a sandblasted texture on the user interface (Masaki: Fig. 5, a mold shape allows for the placement of the palm in the indentation).  

    PNG
    media_image3.png
    271
    196
    media_image3.png
    Greyscale

As to Claim 11, it is rejected for similar reasons as claim 2.
As to Claim 12, it is rejected for similar reasons as claim 3.
As to Claim 20, it is rejected for similar reasons as claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang, United States Patent Application Publication 2015/0242118 (August 27, 2015) (describing typing on a touchscreen with palm);
Hunter, United States Patent Application Publication 2018/0000453 (January 4, 2018) (describing ultrasound imaging system with a touchscreen).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916. The examiner can normally be reached M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES T TSAI/            Primary Examiner, Art Unit 2174